     Case 4:17-cr-00976-CKJ-EJM Document 247 Filed 06/09/21 Page 1 of 10



 1    WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
      United States of America,                    )
 9                                                 )
                 Plaintiff,                        )
10                                                 )       No. CR 17-976-TUC-CKJ
      vs.                                          )
11                                                 )               ORDER
      Eric David Marrufo,                          )
12                                                 )
                 Defendant.                        )
13                                                 )
14           Pending before the Court are the Motion to Preclude Government’s Use of
15    Defendant’s Statement at Trial (Doc. 103) and First Amended Motion to Preclude
16    Government’s Use of Statement at Trial (Doc. 243) filed by Defendant Eric David Marrufo
17    (“Marrufo”). The government has filed responses (Docs. 209, 245). Evidence and oral
18    argument were presented to the Court on April 19, 2021, and May 3, 2021. The Court took
19    the matter under advisement.
20
21    Factual Background
22           On July 13, 2015, the Pascua Yaqui Police Department (“PYPD”) learned of a
23    historical allegation of sexual assault that took place between approximately January 1, 2006
24    and June 30, 2009. Forensic interviews of the alleged two victims, E.M. and R.M., were
25    conducted on September 18, 2015.
26           Based on these interviews and other investigatory measures, PYPD Detective Jacob
27    Garcia (“Det. Garcia”) and FBI Special Agent Briana Grant (“Agent Grant”) contacted
28    Marrufo on November 13, 2015, at the Arizona State Prison in Tucson. Marrufo asserts the
     Case 4:17-cr-00976-CKJ-EJM Document 247 Filed 06/09/21 Page 2 of 10



 1    purpose of the contact was to conduct an interview regarding the commission of the offenses
 2    for which he was ultimately charged in this case. Following a second forensic interview of
 3    R.M., Agent Grant and Det. Garcia re-interviewed Marrufo on May 23, 2017.
 4           At the prison facility on November 13, 2015, Det. Garcia informed Marrufo that they
 5    wanted to speak with him about something, but before they did, they were going to let him
 6    know what his rights were. Agent Grant stated:
 7           BG:    Okay. So like he said because you’re in custody, we go over those with you,
                    okay? I’m sure you’ve had it read to you before. You’ve been through the
 8                  process before, okay? So it’s nothing new. If you have any questions, you
                    don’t under[stand] what I’m saying, just ask me.
 9
             EM:    Okay.
10
             BG:    Okay? Uhm, so before we get into what we’re here to talk to you about, we
11                  have to go over these, okay? So, you, you have the right…”
12    Marrufo Interview, 11/13/15, (Doc. 243-1, p.2). Marrufo acknowledged that he understood.
13    Grant advised Marrufo of his Miranda rights; Marrufo agreed to speak with Agent Grant and
14    Det. Garcia. Marrufo was also advised of his Miranda rights prior to the May 23, 2017,
15    interview.
16           At one point during the November 13, 2015, interview, Agent Grant told Marrufo that
17    his kids were fine, but they were having issues related to the time they spent with him, and
18    what may have happened when he was drinking. Marrufo stated that he did not know what
19    Agent Grant was referring to. Thereafter they discussed alleged physically abusive acts of
20    Marrufo upon his kids; Marrufo denied or could not recall these acts. Marrufo acknowledged
21    that he had a problem with alcohol which was how he handled his depression. When Agent
22    Grant told Marrufo that the kids were remembering a lot of physical abuse, and the girls were
23    remembering touching, Marrufo said that was insane. Marrufo Interview, 11/13/15 (Doc.
24    243-2, p. 12 of 87); see also Marrufo Interview, 5/23/17 (Doc. 243-3, p. 39 of 160). Marrufo
25    stated that he had shown his kids how to bathe themselves during bath time, and how to wash
26    their hands after using the bathroom, but that was all. (Marrufo Interview, 11/13/15 (Doc.
27    243-2 at 13-17 of 87).
28

                                                  -2-
     Case 4:17-cr-00976-CKJ-EJM Document 247 Filed 06/09/21 Page 3 of 10



 1            In response to Agent Grant’s question about whether there were any times his children
 2    would have seen him naked, Marrufo recalled that his oldest child had walked into his room
 3    and saw him naked.      Marrufo Interview, 11/13/15 (Doc. 243-2, p. 17-18 of 87). Marrufo
 4    also recalled a time when his daughter moved on his leg in a sexual manner and was making
 5    a sexual moaning noise, and his daughter said she had learned it in California. Marrufo
 6    Interview, 11/13/15 (Doc. 243-2, p. 22-23 of 87). Marrufo stated that he was upset at his
 7    kids feeling this way about him. Marrufo referred to the emotional pain he had caused, that
 8    they’re going through, and he was feeling betrayed.
 9            During the May 3, 2021, hearing, counsel for Marrufo stated that Marrufo’s testimony
10    on April 19, 2021, related to all of Marrufo’s contacts with law enforcement.
11
12    Motion to Preclude Government’s Use of Defendant’s Statement at Trial (Doc. 103)
13            Marrufo seeks to preclude statements made during the November 13, 2015, interview,
14    the November 30, 2015, interview/polygraph examination, and the May 23, 2017, interview.
15    The government has indicated it will not introduce evidence of the November 30, 2015,
16    interview/polygraph examination. The Court will deny as moot the request as to November
17    30, 2015, interview.
18            A custodial suspect's post-arrest statements given in response to interrogation is only
19    admissible in the government's case-in-chief if the statements are given after a knowing and
20    intelligent waiver of the suspect's Miranda rights. Miranda v. Arizona, 384 U.S. 436, 478-79
21    (1966); United States v. Garibay, 143 F.3d 534, 536 (9th Cir. 1998) (citations omitted) ("For
22    inculpatory statements made by a defendant during custodial interrogation to be admissible
23    in evidence, the defendant's 'waiver of Miranda rights must be voluntary, knowing, and
24    intelligent.'").   The burden is on the government to show that Miranda rights were
25    administered and that a defendant agreed to waive them. Miranda, 384 U.S. at 475. Proof
26    of waiver must be by a preponderance of the evidence. Colorado v. Connelly, 479 U.S. 157,
27    168-69 (1986).
28

                                                   -3-
     Case 4:17-cr-00976-CKJ-EJM Document 247 Filed 06/09/21 Page 4 of 10



 1           A waiver of "Miranda rights need not be explicit; a suspect may impliedly waive the
 2    rights by answering an officer's questions after receiving Miranda warnings." Rodriguez-
 3    Preciado, 399 F.3d at 1127, citing Terrovona v. Kincheloe, 912 F.2d 1176, 1179–80 (9th
 4    Cir.1990). “For a waiver of rights to be valid it must be voluntarily, knowingly, and
 5    intelligently given. Whether there has been a valid waiver depends on the totality of the
 6    circumstances, including the background, experience, and conduct of defendant.” United
 7    States v. Doe, 155 F.3d 1070, 1074 (9th Cir.1998) (en banc) (internal quotation marks and
 8    citations omitted). “Only if the totality of the circumstances surrounding the interrogation
 9    reveal both an uncoerced choice and the requisite level of comprehension may a court
10    properly conclude that the Miranda rights have been waived.” Moran v. Burbine, 475 U.S.
11    412, 421 (1986).
12           Miranda does not require a “talismanic incantation” of the warnings but the warnings
13    provided may not be misleading or susceptible to equivocation, must be clear, and must
14    provide “meaningful advice to the unlettered and unlearned in language which they can
15    comprehend and on which they can knowingly act.” United States v. Perez-Lopez, 348 F.3d
16    839, 848 (9th Cir. 2003), internal quotation and citation omitted.
17           Marrufo asserts the Miranda warning, as given, did not have the actual warning effect
18    required under Miranda. Agent Grant told Marrufo that the only reason that he was being
19    read his Miranda rights was because he was in custody, instead of being advised he was
20    being interviewed because he was suspected of violating the law. Marrufo asserts a suspect
21    must know a warning is a warning and not just a mere formality. In support of this assertion,
22    Marrufo relies upon Doody v. Ryan, 649 F.3d 986, 1002 (9th Cir. 2011), cert. denied Ryan
23    v. Doody, 565 U.S. 959 (2011). As summarized by another district court:
24           In Doody, a group of officers questioned a seventeen-year-old (Doody) for thirteen
             hours overnight. [] During the interrogation, Doody confessed to participating in a
25           series of murders, and he was eventually convicted. [] However, the Ninth Circuit
             granted Doody's writ of habeas corpus in part because it found that the he had
26           received inadequate Miranda warnings prior to his confession. [] Specifically, the
             Ninth Circuit held that the Miranda warnings “were defective because [the officer]
27           downplayed the warnings' significance, deviated from an accurate reading of the
             Miranda waiver form, and expressly misinformed Doody regarding his right to
28

                                                  -4-
     Case 4:17-cr-00976-CKJ-EJM Document 247 Filed 06/09/21 Page 5 of 10



 1           counsel.” [] As discussed above, the evidence shows that Officer Rios did not deviate
             from the Miranda form and that the Miranda form sufficiently contained the requisite
 2           warnings—including Defendant's right to counsel.
 3           Doody is also unhelpful as to Defendant's remaining contention that Officer Rios
             minimized the importance of the Miranda warnings. In Doody, the officer implied
 4           to Doody that “the warnings were just formalities” and represented to him on three
             separate occasions that the warnings were “mutually beneficial” to Doody and the
 5           officers. [] Here, Officer Rios never suggested to Defendant that the Miranda
             warnings were mere “formalities” or repeatedly represented that they were “mutually
 6           beneficial.” To the contrary, as discussed above, Officer Rios' words and actions
             reflected the importance of the Miranda warnings and their appropriate meaning.
 7
      United States v. Vega-Arizmendi, No. CR 2016-0009-13, 2017 WL 132844, at *6, n. 7
 8
      (D.V.I. Jan. 12, 2017), citations omitted. The Ninth Circuit in fact stated, the “improperly
 9
      qualified, unclear, and confusing warning was that Doody only had the right to counsel if he
10
      were involved in a crime.” Doody, 649 F.3d at 1003.
11
             In this case, however, Marrufo was provided with the standard Miranda warnings.
12
      These warnings were not given with multiple qualifications as the warnings in Doody. Agent
13
      Grant stated Marrufo was being read his rights because he was in custody; she did not state
14
      Marrufo was being advised of his rights because he was in prison. In fact, Agent Grant
15
      testified that it is her normal practice to not initially inform an interviewee of the details of
16
      allegations because he is attempting to build a rapport with the interviewee. Indeed, Marrufo
17
      testified the initial portion of the conversation was “chitchat.” Further, as Miranda warnings
18
      are required for custodial interrogations, Agent Grant’s statement was factually correct.
19
      Moreover, the “mere silence by law enforcement officials as to the subject matter of [the]
20
      interrogation” does not invalidate Marrufo’s waiver of Miranda rights. Colorado v. Spring,
21
      479 U.S. 564, 576 (1987); see also United States v. Serlin, 707 F.2d 953, 956 (7th Cir. 1983)
22
      (collecting cases) (the simple failure to inform defendant of the nature of the investigation
23
      “does not amount to affirmative deceit unless defendant inquired about the nature of the
24
      investigation and the agents' failure to respond was intended to mislead”); United States v.
25
      Okwumabua, 828 F.2d 950, 953 (2nd Cir. 1987); Grooms v. Keeney, 826 F.2d 883, 886 (9th
26
      Cir. 1987) Brown v. Baca, No. 211CV00790KJDNJK, 2017 WL 3723648, at *29 (D. Nev.
27
      Aug. 29, 2017). The Court also considers that Marrufo was advised that if he had any
28

                                                    -5-
     Case 4:17-cr-00976-CKJ-EJM Document 247 Filed 06/09/21 Page 6 of 10



 1    questions, he could stop the interview; Marrufo replied, “Oh, so you’re saying if I have any
 2    questions, I can stop you at any given time and for an attorney for something?” Marrufo
 3    Interview, 11/13/15, (Doc. 243-1, p. 3). After Agent Grant affirmatively replied, Marrufo
 4    stated he wanted to talk to the agents. There was no indication that, by invoking his rights,
 5    Marrufo would be admitting to involvement in a crime. Additionally, The Court finds this
 6    advisement of rights was not misleading, did not “misinform[] [Marrufo] regarding his right
 7    to counsel[,]” and did not “downplay[] the warnings’ significance[.]” Doody, 649 F.3d at
 8    1003.
 9            Marrufo also argues that his statements are not relevant and are potentially misleading.
10    While it is Marrufo’s position the statements are not relevant and may be misleading, the
11    government’s position is that portions of the statement are relevant under its theory of the
12    case.1 Further, if Marrufo believes the statements are misleading, witnesses may be cross-
13    examined and Marrufo may choose to testify to explain the statements.
14            Relevance is not determined only by one party’s theory. Under the government’s
15    theory of the case, portions of the statements are relevant and the parties may argue as to
16    inferences raised by the statements. This is not a basis to preclude the statement. However,
17    the Court will schedule a deadline for the government to provide a copy of the redacted
18    statements to be used at trial to the defense.
19            Marrufo also asserts any probative value of the evidence is outweighed by the danger
20    of unfair prejudice. Fed.R.Evid. 403. However, the Ninth Circuit has stated:
21            Relevant evidence is inherently prejudicial; but it is only unfair prejudice,
              substantially outweighing probative value, which permits exclusion of relevant matter
22            under Rule 403. Unless trials are to be conducted as scenarios, or unreal facts tailored
              and sanitized for the occasion, the application of Rule 403 must be cautious and
23            sparing. Its major function is limited to excluding matter of scant or cumulative
              probative force, dragged in by the heels for the sake of its prejudicial effect.
24
      United States v. Hankey, 203 F.3d 1160, 1172 (9th Cir. 2000). Here, Marrufo argues the
25
      statements, taken out of context, could have a detrimental effect on Marrufo’s Fifth
26
27            1
             The government agrees that portions of the statement are not relevant and will be
28    redacted.

                                                    -6-
     Case 4:17-cr-00976-CKJ-EJM Document 247 Filed 06/09/21 Page 7 of 10



 1    Amendment due process right to a fair trial. Petrocelli v. Gallison, 679 F.2d 286, 292 (1st
 2    Cir.1982) (stating that where an item is so ambiguous as to leave a jury with “no clue” as to
 3    how to evaluate it, a trial judge is entitled to exclude the evidence under Fed.R.Evid. 403 on
 4    the ground that the danger of unfair prejudice from jury confusion substantially outweighed
 5    the record's probative value). The Rule of Completeness, see Fed.R.Evid. 106, can ensure
 6    the statements are not taken out of context. The possible unfair prejudice does not
 7    substantially outweigh the probative value. The Court finds Marrufo was adequately advised
 8    of his Miranda rights.
 9           Additionally, a custodial suspect's post-arrest statements given in response to
10    interrogation is only admissible in the government's case-in-chief if the statements are given
11    after a knowing and intelligent waiver of the suspect's Miranda rights. Miranda, 384 U.S.
12    at 478-79; United States v. Garibay, 143 F.3d 534, 536 (9th Cir. 1998) (citations omitted)
13    ("For inculpatory statements made by a defendant during custodial interrogation to be
14    admissible in evidence, the defendant's 'waiver of Miranda rights must be voluntary,
15    knowing, and intelligent.'"). As previously stated, the burden is on the government to show
16    by a preponderance of evidence that Miranda rights were administered and that the defendant
17    agreed to waive them. Miranda, 384 U.S. at 475; Connelly, 479 U.S. at 168-69.
18           A waiver of "Miranda rights need not be explicit; a suspect may impliedly waive the
19    rights by answering an officer's questions after receiving Miranda warnings." Rodriguez-
20    Preciado, 399 F.3d at 1127, citing Terrovona v. Kincheloe, 912 F.2d 1176, 1179–80 (9th
21    Cir.1990). “For a waiver of rights to be valid it must be voluntarily, knowingly, and
22    intelligently given. Whether there has been a valid waiver depends on the totality of the
23    circumstances, including the background, experience, and conduct of defendant.” United
24    States v. Doe, 155 F.3d 1070, 1074 (9th Cir.1998) (en banc) (internal quotation marks and
25    citations omitted).
26           Not only must the waiver of Miranda rights be voluntary, but the statement itself must
27    be voluntarily made. An involuntary confession is never admissible. Mincey v. Arizona, 437
28

                                                  -7-
     Case 4:17-cr-00976-CKJ-EJM Document 247 Filed 06/09/21 Page 8 of 10



 1    U.S. 385, 398 (1978); Pollared v. Galaza, 290 F.3d 1030, 1033 (9th Cir. 2002). "A
 2    confession is involuntary if coerced either by physical intimidation or psychological
 3    pressure." United States v. Haswood, 350 F.3d 1024, 1027 (9th Cir. 2003). "In determining
 4    whether a defendant's confession was voluntary, 'the question is "whether the defendant's will
 5    was overborne at the time he confessed."'" United States v. Crawford, 372 F.3d 1048, 1060
 6    (9th Cir. 2004) (en banc) (citations omitted); United States v. Harrison, 34 F.3d 886, 890 (9th
 7    Cir. 1994) (quoting United States v. Leon Guerrero, 847 F.2d 1363, 1366 (9th Cir. 1988)
 8    (The test for voluntariness is whether, viewing the totality of circumstances, "'the government
 9    obtained the statement by physical or psychological coercion or by improper inducement so
10    that the suspect's will was overborne.'"). "Whether a confession is voluntary is determined
11    under the totality of the circumstances, which include 'the crucial element of police coercion;
12    the length of the interrogation; its location; its continuity; the defendant's maturity; education;
13    physical condition; and mental health.'" Taylor v. Maddox, 366 F.3d 992, 1015-16 (9th Cir.
14    2004), quoting Withrow v. Williams, 507 U.S. 680, 693 (1993); see also Connelly, 479 U.S.
15    at 168 (coercive police conduct is a "necessary predicate" for a finding of involuntariness).
16           Here, the totality of circumstances supports a conclusion that Marrufo’s waiver of his
17    Miranda rights and his statement were voluntary. Although the statements took place in a
18    prison setting, it was within a large public room.2 Marrufo had prior experience with
19    criminal investigations and charges. Indeed, he testified that he had previously received
20    Miranda warnings and that he knew he could stop the interview at any time. Further, he was
21    of an age and maturity to understand his rights and the consequences of waiving those rights
22    and making a statement. Marrufo testified that he believed, if he did not continue with the
23    interview, something bad may happen to him. Specifically, he testified that by speaking with
24    the agents it was less likely other persons in the prison would learn he was the subject of a
25
26           2
             Agent Grant testified that, although she did not recall whether she asked, a private
      room was not available. She also testified they stopped talking when other people entered
27
      the room. Marrufo testified there were six or eight other persons, including families, in the
28    room.

                                                     -8-
     Case 4:17-cr-00976-CKJ-EJM Document 247 Filed 06/09/21 Page 9 of 10



 1    child molestation investigation; he was concerned for his safety should other inmates learn
 2    of the allegations.   In other words, Marrufo is asserting outside forces affected his
 3    willingness to speak with the agents, rather than any “coercive police conduct.” Indeed,
 4    although Marrufo argues he believed if he did not cooperate with the agents, the agents
 5    would allow it to be known in the prison that he was being investigated for child molestation,
 6    Marrufo does not point to any specific conduct or statements by the agents to support this.
 7    In fact, Agent Grant testified that was it not her intention for Marrufo to believe she would
 8    tell people at the prison about the allegations against him to gain leverage against him.
 9    Further, Agent Grant provided her name and phone number to Marrufo rather than a business
10    card which would identify the agency for which she worked. She also suggested Marrufo
11    not discuss the details of the conversation with anyone in the prison. Indeed, Marrufo
12    himself testified that his statement was completely voluntary. The Court finds Marrufo’s
13    waiver of Miranda rights and his statement were given voluntarily.
14           Accordingly, IT IS ORDERED:
15           1.     The Motion to Preclude Government’s Use of Defendant’s Statement at Trial
16                  (Doc. 103) and the First Amended Motion to Preclude Government’s Use of
17                  Statement at Trial (Doc. 243) are DENIED AS MOOT as to the November 13,
18                  2015, interview/polygraph examination and DENIED as to the November 13,
19                  2015, and the May 23, 2017, interviews.
20           2.     Evidence regarding the November 30, 2015, interview/polygraph examination
21                  is precluded from use at trial.The government shall provide a copy of the
22                  redacted transcripts and/or audio recordings it will use at trial to the defense
23                  on or before July 12, 2021. Counsel shall strive to resolve any disputes as to
24                  relevancy and the Rule of Completeness.
25           3.     In the event counsel are unable to resolve any disputes, the defense shall file
26                  any objections to the redacted transcripts and/or audio recordings on or before
27                  July 26, 2021. The government shall file any response on or before August 9,
28

                                                  -9-
     Case 4:17-cr-00976-CKJ-EJM Document 247 Filed 06/09/21 Page 10 of 10



 1                2021.
 2          DATED this 8th day of June, 2021.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                - 10 -
